COXE, Circuit Judge.
The patent in question relates to neckwear and consists in a construction of ties whereby the strain is taken from the bow or knot. Claims 2 and 3 are involved. They are as follows:
“2. As an article of manufacture, a necktie consisting of a neckband and two end portions, these end portions being adapted to form a tie, and tabs on the inner side provided with a buttonhole adapted to fit over a collar-button, said tabs being integral with the inner face of the tie, substantially as set forth.
“3. As an article of manufacture, a necktie consisting of a neckband and two end portions adapted to form a tie, and tabs made out of the same material as the inner face of the tie and integral with said inner face, said tab? provided with buttonholes adapted to fit over the collar-button, substantially as set forth.”
The District Court held that the defendant did not infringe, as the claims in question must in any event be narrowly construed. We are of the opinion that the change made by the plaintiff over the prior art did not amount to invention. All that can be said of the plaintiff’s necktie is that it/may be a trifle more symmetrical and may fit a little better than the neckties of the prior art. As Judge Hough points out .there can be no novelty, where the prior'art shows two tabs each containing a buttonhole, in sewing on one long tab with a buttonhole at each end. The basic idea was in use before Keys secured his patent and he merely improved upon some of the minor details of existing ties. He added nothing fundamental to the prior ties.
The decree is affirmed.